 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor


                            UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF ARIZONA

 In re:                                           Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          NOTICE OF FILING EXHIBIT B TO
                Debtor.                   MOTION TO APPROVE SALE OF ASSETS
                                          FREE AND CLEAR OF LIEN


          NOTICE IS HEREBY GIVEN that Bob Bondurant School of High Performance

 Driving, Inc., the debtor and debtor in possession (the “Debtor”) in the above-captioned chapter

 11 case (the “Case”), hereby files the draft Asset Purchase Agreement (“APA”), Exhibit B to

 the Motion to Approve Sale of Assets Free and Clear of Lien [ECF No. 179] filed on March 7,

 2019, attached hereto. Negotiations regarding the form and content of the APA remain ongoing

 and all parties reserve their rights with respect to the same.

          DATED: March 13, 2019.

                                                        ALLEN BARNES & JONES, PLC


                                                        /s/ PJG #30340
                                                        Hilary L. Barnes
                                                        Philip J. Giles
                                                        1850 N. Central Avenue, Suite 1150
                                                        Phoenix, Arizona 85004
                                                        Attorneys for the Debtor




 {00156816}
Case 2:18-bk-12041-BKM          Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36             Desc
                                 Main Document    Page 1 of 43
 E-FILED on March 13, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have
 appeared in the case.


 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 Twenty (20) largest unsecured creditors

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Warren J. Stapleton
 OSBORN MALEDON
 2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85012
 wstapleton@omlaw.com
 Attorneys for Sun Valley Marina Development Corp.

 Michelle E. Shriro
 SINGER & LEVICK, P.C.
 16200 Addison Road, Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing LLC

 Thomas E. Littler
 LITTLER, PC
 341 W Secretariat Dr.
 Phoenix, AZ 85284
 telittler@gmail.com
 Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson
 STINSON LEONARD STREET LLP
 1850 N. Central Ave., #2100
 Phoenix, AZ 85004
 Christopher.simpson@stinson.com
 Attorneys for FCA US LLC




 {00156816}                             -2-
Case 2:18-bk-12041-BKM        Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                               Main Document    Page 2 of 43
 Sheryl L. Toby
 DYKEMA GOSSETT PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 stoby@dykema.com
 Attorneys for FCA US LLC

 Larry O. Folks
 FOLKS HESS KASS, PLLC
 1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004
 folks@folkshesskass.com
 Attorneys for JPMorgan Chase Bank, NA

 Leslie A. Berkoff
 MORITT HOCK & HAMROFF LLP
 400 Garden City Plaza
 Garden City, NY 11530
 lberkoff@moritthock.com
 Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant

 James E. Cross
 THE CROSS LAW FIRM, P.L.C.
 1850 N Central Ave., Suite 1150
 Phoenix, AZ 85004
 JCross@crosslawaz.com
 Attorneys for Arlington Street Investments

 Mark J. Giunta
 Liz Nguyen
 Law Office of Mark J. Giunta
 531 E. Thomas Rd., Suite 200
 Phoenix, AZ 85012
 markgiunta@giuntalaw.com
 liz@giuntalaw.com
 Attorneys for The Bancorp Bank

 Robert Lapowsky
 Stevens & Lee
 620 Freedom Business Center, Suite 200
 King of Prussia, PA 19406
 rl@stevenslee.com




 {00156816}                              -3-
Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                                Main Document    Page 3 of 43
 Robert J. Miller
 Khaled Tarazi
 BRYAN CAVE LEIGHTON PAISNER LLP
 Two N. Central Ave., Suite 2100
 Phoenix, AZ 85004-4406
 rjmiller@bclplaw.com
 khaled.tarazi@bclplaw.com
 Attorneys for Wells Fargo Vendor Financial Services, LLC

 /s/ Carol McDonald




 {00156816}                            -4-
Case 2:18-bk-12041-BKM       Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                              Main Document    Page 4 of 43
                         Exhibit B


Case 2:18-bk-12041-BKM   Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                          Main Document    Page 5 of 43
                                ASSET PURCHASE AGREEMENT

 1. Preamble.

 This ASSET PURCHASE AGREEMENT is made this ___ day of March, 2019 (hereinafter the
 “Agreement”), by, between and among BOB BONDURANT SCHOOL OF HIGH
 PERFORMANCE DRIVING, INC., an Arizona corporation (hereinafter the “Seller”) and
 AZNY22, LLC, an Arizona limited liability corporation, (hereinafter the “Buyer”). Seller and
 Buyer are each a “Party” or together, the “Parties”.

 2. Recitals.

 WHEREAS, the Seller operates a high performance driving school in Chandler, AZ, and

 WHEREAS, the Seller filed for Chapter 11 bankruptcy in the Bankruptcy Court for the District of
 Arizona (hereinafter the “Bankruptcy Court”) on October 2, 2018, case number 2:18-bk-12041-
 BKM (hereinafter the “Bankruptcy Case”), and

 WHEREAS, the Buyer desires to purchase the enumerated assets of the Seller free and clear of all
 liens, claims, and encumbrances, and the Seller desires to sell such assets free and clear of all liens,
 claims, and encumbrances, in accordance with Section 363(f) of the Bankruptcy Code; and

 WHEREAS, subject to the Bankruptcy Court’s approval, the Seller desires to sell, assign, and
 otherwise transfer to the Buyer, and the Buyer wishes to buy, the Acquired Assets (defined below)
 and assume the Assumed Liabilities (defined below).

 NOW THEREFORE, in consideration of the above premises and the mutual promises, covenants,
 agreements, representations and warranties herein contained, the parties hereto agree as follows:

 3. Definitions. The following terms shall have the following meanings when used in this
 Agreement and each of the Exhibits or Disclosure Schedules to this Agreement:

 3.01. “Acquired Assets” shall have the meaning set forth in Section 5, below.

 3.02. “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations promulgated under the
 Securities Exchange Act of 1934, as amended.

 3.03. “Affiliated Group” means any affiliated group within the meaning of Code Section 1504(a)
 or any similar group defined under a similar provision of state, local or foreign law.

 3.04. “Allocation Schedule” has the meaning set forth in Paragraph 13.03.

 3.05. “Approval Order” means the order entered by the Bankruptcy Court in the Bankruptcy Case
 approving this Agreement and the sale and transfer of the Acquired Assets to the Buyer free and
 clear of all liens, claims, and encumbrances.



 {00156722}                                         1

Case 2:18-bk-12041-BKM           Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                   Desc
                                  Main Document    Page 6 of 43
 3.06. “Assigned Contracts” means those executory contracts identified in Disclosure Schedule
 3.06, which the Seller shall seek to assume and assign to the Buyer or its designee, or which shall
 be assumed and assigned with consent of the counterparty pursuant to Section 365 of the
 Bankruptcy Code. At any time prior to the closing of the transaction, the Buyer may elect, in its
 sole discretion by providing written notice to the Seller, to change the designation of any contract
 or Lease identified in Disclosure Schedule 3.06 from “Assume” to “Reject”, and such contract or
 Lease shall be excluded from the Assigned Contracts.

 3.07. “Assumed Liabilities” shall be limited to the Liabilities described in Paragraph 4.02 and all
 amounts due or to become due under Assigned Contracts.

 3.08. “Auction” has the meaning set forth in Paragraph 8.03.

 3.09. “Bankruptcy Case” has the meaning set forth in the recitals above.

 3.10. “Bankruptcy Court” has the meaning set forth in the recitals above.

 3.11 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

 3.12. “Bid Deadline” means 2 business days prior to the Sale Hearing.

 3.13. “Bid Procedures” has the meaning set forth in Paragraph 8.02.

 3.14. “Bid Procedures Order” means the Bankruptcy Court Order approving the proposed Bid
 Procedures, including the Termination Fee.

 3.15. “[Intentionally omitted.]

 3.16. “Business” shall mean the business operations of the Seller, which includes all of the
 operations of the Seller and all Intellectual Property rights appurtenant thereto.

 3.17. “Business Day” shall mean any day other than Saturday, Sunday or any day on which banks
 in New York City, New York are authorized or obligated to close.

 3.18. “Buyer” has the meaning set forth in Section 1, above.

 3.19. [Intentionally omitted.]

 3.20. [Intentionally omitted.]

 3.21. [Intentionally omitted.]

 3.22. “Claims” means claims, suits, proceedings, causes of action, Liabilities, losses, damages,
 penalties, judgments, settlements, costs, expenses, fines, disbursements, demands, reasonable
 costs, fees and expenses of counsel, including in respect of investigation, interest, demands and
 actions of any nature or any kind whatsoever, related only to the Acquired Assets. For clarity, no


 {00156722}                                       2

Case 2:18-bk-12041-BKM             Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36             Desc
                                    Main Document    Page 7 of 43
 Chapter 5 causes of action will be transferred from Seller to Buyer, except that certain potential
 cause of action related to museum cars, to the extent that cause of action can be transferred.

 3.23. “Closing” has the meaning set forth in Section 9 below.

 3.24. “Closing Date” has the meaning set forth in Section 9 below.

 3.25. “Code” means the Internal Revenue Code of 1986, as amended.

 3.26. “Confidential Information” means any information concerning the Business, assets,
 Liabilities, and affairs of the Seller that is not generally available to the public.

 3.27. “Contracts” means all of Seller’s contracts identified on Disclosure Schedule 3.27.

 3.28. “Customer Deposits” means all deposits by customers for goods or services at the Seller,
 after the Closing Date, including without limitation deposits, program deposits, rental deposits,
 deposits toward down payments and any other consumer cash deposits for which the Buyer will
 provide goods or services after the Closing.

 3.29. “Deal Protection Provisions” shall mean the protections set forth in Paragraph 8.04, below.

 3.30. [Intentionally omitted.]

 3.31. [Intentionally omitted.]

 3.32. [Intentionally omitted.]

 3.33. [Intentionally omitted.]

 3.34. “Environmental Laws” shall mean all applicable laws relating to pollution or protection of
 human health or the environment (including ambient air, water, surface water, groundwater, land
 surface, soil or subsurface) or natural resources, including applicable laws relating to the storage,
 transfer, transportation, investigation, cleanup, treatment, or use of, or release or threatened release
 into the environment of, any Hazardous Substances.

 3.35. “Environmental Permits” means all Permits issued pursuant to Environmental Laws.

 3.36. “Equipment” means all machinery, equipment, furniture, fixtures, furnishings, spare parts,
 leasehold improvements, artwork, desks, chairs, tables, computer and computer-related hardware
 and firmware, Telephone Equipment, cubicles and miscellaneous office furnishings and supplies,
 maintenance equipment, tools, signs and signage, cleaning supplies in unopened cases or bulk
 containers or packages, and all other tangible personal property.

 3.37. “Excluded Assets” shall mean the assets listed in Section 7, below.




 {00156722}                                         3

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                  Desc
                                   Main Document    Page 8 of 43
 3.38. “Excluded Documents” means (a) the litigation files of the Seller or any document or writing
 subject to the attorney-client, attorney work product, or tax preparer’s privilege, and (b) those
 documents related to the Excluded Assets.

 3.39. “Final Order” shall mean an order of the Bankruptcy Court as to which (a) the time to appeal
 has expired and as to which no appeal, petition for certiorari, or other proceedings for
 reconsideration shall then be pending, or (b) in the event that an appeal, writ of certiorari, or
 reconsideration thereof has been sought, the effectiveness of such order of the Bankruptcy Court
 shall not have been stayed pending appeal or motion for reconsideration.

 3.40. “GAAP” means United States generally accepted accounting principles as in effect from time
 to time, consistently applied.

 3.41. “Governing Documents” means, with respect to any specified non-natural Person, such
 Person’s certificate of incorporation, certificate of formation, by-laws, operating agreement,
 partnership agreement, declaration of trust, declaration of covenants and restrictions, development
 agreements, or other similar document.

 3.42. “Governmental Authority” means any federal, tribal, state or local government or other
 political subdivision thereof, including, without limitation, any Person exercising executive,
 legislative, judicial, regulatory or administrative governmental powers or functions, in each case
 to the extent the same has jurisdiction over the Person or property in question.

 3.43. “Hazardous Substances” means any material, substance or waste defined or characterized as
 hazardous, toxic, a pollutant or a contaminant under Environmental Laws, including asbestos or
 any substance containing asbestos, polychlorinated biphenyls, lead paint, petroleum or petroleum
 products (including crude oil and any fraction thereof), radon, and mold, fungus, and microbial
 matters.

 3.44. “Indebtedness” means with respect to any Party (i) all obligations of such Party for borrowed
 money, whether current or funded, secured or unsecured, (ii) all obligations of such Party for the
 deferred purchase price of any property or services (other than trade accounts payable arising in
 the ordinary course of the business of such Party from the purchase of supplies), (iii) all obligations
 of such Party created or arising under any conditional sale or other title retention agreement with
 respect to property acquired by such Party (even though the rights and remedies of the seller or
 lender under such agreement in the event of a default may be limited to repossession or sale of
 such property), (iv) all obligations of such Party secured by a purchase money mortgage or other
 lien to secure all or part of the purchase price of property subject to such mortgage or lien, (v) all
 obligations under leases which should be, in accordance with GAAP, recorded as capital leases in
 respect of which such Party is liable as lessee, (vi) any obligation of such Party in respect of
 bankers’ acceptances or letters of credit, (vii) any obligations secured by liens on property acquired
 by such Party, whether or not such obligations were assumed by such Party at the time of
 acquisition of such property, (viii) all obligations of a type referred to in clause (i), (ii), (iii), (iv),
 (v), (vi), or (vii) above which are directly or indirectly guaranteed by such Party or which it has
 agreed (contingently or otherwise) to purchase or otherwise acquire or in respect of which it has
 otherwise assured a credit against loss, and (ix) any refinancing of any of the foregoing obligations.


 {00156722}                                           4

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                      Desc
                                   Main Document    Page 9 of 43
 3.45. “Intellectual Property” means intellectual property and other similar proprietary rights,
 whether owned, registered or unregistered, consisting of: (a) trademarks, trade dress, service
 marks, certification marks, logos and trade names, and the goodwill associated with the foregoing;
 (b) all inventions (whether patentable or unpatentable and whether or not reduced to practice) and
 all improvements, (c) patents and patent applications, and any and all divisions, continuations,
 continuations-in-part, reissues, continuing patent applications, re-examinations, and extensions
 thereof, any counterparts claiming priority therefrom, utility models, patents of
 importation/confirmation, certificates of invention, certificates of registration, inventions,
 discoveries and improvements, whether or not patentable, and like rights; (d) writings and other
 works of authorship; (e) trade secrets, nonpublic and confidential business, technical and know-
 how information and rights to limit the use or disclosure thereof by any Person, including ideas,
 research and development, know how, formulas, compositions, manufacturing and production
 processes and techniques, technical data, designs, drawings, specifications, customer and supplier
 lists, pricing and cost information, and business and marketing plans and proposals; (f) software,
 including without limitation data files, source code, object code, firmware, application
 programming interfaces, databases and other software-related specifications and documentation;
 (g) registered domain names and uniform resource locators; (h) all mask works and all
 applications, registrations and renewals thereof; (i) all other proprietary rights; and (g) claims,
 causes of action and defenses relating to the enforcement of any of the foregoing; in each case,
 including any registrations of, applications to register, and renewals and extensions of, any of the
 foregoing with or by any Governmental Authority in any jurisdiction. “Intellectual Property” does
 not include any trademarks or licenses owned by FCA USA, LLC as governed by those certain
 contracts between the Seller and FCA USA, LLC.

 3.47. “Leased Real Property” means all leasehold or subleasehold estates and other rights to use
 or occupy any land, buildings, structures, improvements, fixtures, or other interest in real property
 leased or subleased by the Seller, which lease or sublease is expressly identified as an Assigned
 Contract, which is set forth on Disclosure Schedule 3.47.

 3.48. “Leases” means all leases, subleases, licenses, concessions and other agreements (written or
 oral), including all amendments, extensions, renewals, guaranties, and other agreements with
 respect thereto, pursuant to which the Seller holds any Leased Real Property, that are expressly
 identified as Assigned Contracts.

 3.49. “Liability(ies)” means any liability or obligation of whatever kind or nature (whether known
 or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or
 unaccrued, whether liquidated or unliquidated, and whether due or to become due), including any
 liability for Taxes.

 3.50. “Lien” means any mortgage, pledge, lien, encumbrance, charge, security interest, or other
 charge against or interest in property to secure payment of Indebtedness or performance of an
 obligation, other than a Permitted Encumbrance.

 3.51. [Intentionally omitted.]



 {00156722}                                       5

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36               Desc
                                  Main Document    Page 10 of 43
 3.52. [Intentionally omitted.]

 3.53. [Intentionally omitted.]

 3.54. [Intentionally omitted.]

 3.55. [Intentionally omitted.]

 3.56. “Order” means any writ, judgment, decree, injunction or similar order of any Governmental
 Authority (whether preliminary or final).

 3.57. “Ordinary Course of Business” means the Seller’s ordinary course of the Business consistent
 with past custom and practice (including with respect to quantity and frequency).

 3.58. “Outside Date” has the meaning set forth in Paragraph 15.01(b).

 3.59. “Overbid” has the meaning set forth in Paragraph 8.04.

 3.60. “Owned Real Property” means all real property owned by Seller as set forth on Disclosure
 Schedule 3.60.

 3.61. “Owned Vehicles” means all vehicles and trailers owned by Seller, including, without
 limitation those vehicles listed on Disclosure Schedule 3.61, except for vehicles financed under
 the Bancorp Agreements (as defined in Disclosure Schedule 4.02(a)) in which The Bancorp Bank
 asserts a documented bona fide interest.

 3.62. “Party(ies)” has the meaning set forth in Section 1 above.

 3.63. “Permits” means any and all consents, approvals, registrations, and similar authorizations of
 any applicable governmental authorities, including without limitation any Federal, tribal, state, or
 local rules, laws or regulations relating to the Acquired Assets, the Assumed Liabilities, Real
 Property, or the Assigned Contracts.

 3.64. “Permitted Encumbrances” means with respect to each parcel of Real Property: (a) real estate
 taxes, assessments and other governmental levies, fees, or charges imposed with respect to such
 Real Property that are not due and payable as of the Closing Date; (b) easements, covenants,
 conditions, restrictions, and other similar matters of record affecting title to such Real Property
 that do not or would not impair the use or occupancy of such Real Property in the operation of the
 Business as currently conducted thereon; and (c) all zoning, building codes and other land use laws
 regulating the use or occupancy of such Real Property or the activities conducted thereon which
 are imposed by any governmental authority having jurisdiction over such Real Property.

 3.65. “Person” means an individual, a partnership, a corporation, a limited liability company, an
 association, a joint stock company, a trust, a joint venture, an unincorporated organization, any
 other business entity, or a governmental entity (or any department, agency, or political subdivision
 thereof).


 {00156722}                                       6

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36              Desc
                                  Main Document    Page 11 of 43
 3.66. [Intentionally omitted.]

 3.67. [Intentionally omitted.]

 3.68. “Purchase Price” means the sum of the cash to be paid at Closing as set forth in Section 4.01,
 and the Assumed Liabilities, excluding any amounts due and payable under Assigned Contracts
 after the Closing.

 3.69. “Purchased Intellectual Property” means all Intellectual Property rights used at or in
 connection with the operation of the Business or the Real Property, including without limitation
 those identified on Disclosure Schedule 3.69, and specifically excluding all trademarks and
 licenses owned by FCA USA, LLC.

 3.70. “Qualified Bidder” has the meaning set forth in Paragraph 8.04.

 3.71. “Real Property” means each parcel of Owned Real Property and each leasehold interest in
 the Leased Real Property.

 3.72. “Records” means all documents that are in the possession or control of the Seller that relate
 to the Business, including, without limitation, all merchandise, analysis reports, marketing reports,
 creative material, production records, engineering records, purchasing and sale records, accounting
 records, business plan, budgets, cost and pricing information, correspondence, prospective client
 information, records relating to customers or guests (including customer or guest lists,
 correspondence with customers or guests, related files and account histories), records relating to
 vendors (including vendor lists, correspondence with vendors and records of purchases from
 vendors), mailing lists, e-mail address lists, recipient lists, construction and building records
 (including, without limitation, drawings, plans, floor plans and architectural drafting and
 renderings, whether related to finished construction, construction in process or undeveloped areas)
 and data and other records and files, wherever located (including, without limitation, any such
 records maintained in connection with any computer system) contracts, agreements, or financial
 data, related to the Business, except Excluded Documents.

 3.73. [Intentionally omitted.]

 3.74. [Intentionally omitted.]

 3.75. [Intentionally omitted.]

 3.76. [Intentionally omitted.]

 3.77. “Sale Motion” has the meaning set forth in Paragraph 8.02.

 3.78. “Securities Act” means the Securities Act of 1933, as amended.

 3.79. [Intentionally omitted.]


 {00156722}                                       7

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36               Desc
                                  Main Document    Page 12 of 43
 3.80. [Intentionally omitted.]

 3.81. “Subsidiary” means, with respect to any Person, any corporation, limited liability company,
 partnership, association, or other business entity of which (i) if a corporation, a majority of the
 total voting power of shares of stock entitled (without regard to the occurrence of any contingency)
 to vote in the election of directors, managers, or trustees thereof is at the time owned or controlled,
 directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person or a
 combination thereof or (ii) if a limited liability company, partnership, association, or other business
 entity (other than a corporation), a majority of the partnership or other similar ownership interests
 thereof is at the time owned or controlled, directly or indirectly, by that Person or one or more
 Subsidiaries of that Person or a combination thereof and for this purpose, a Person or Persons own
 a majority ownership interest in such a business entity (other than a corporation) if such Person or
 Persons shall be allocated a majority of such business entity’s gains or losses or shall be or control
 any managing director or general partner of such business entity (other than a corporation). The
 term “Subsidiary” shall include all Subsidiaries of such Subsidiary.

 3.82. [Intentionally omitted.]

 3.83. “Tax” or “Taxes” means any federal, state, local, or foreign income, gross receipts, license,
 payroll, employment, excise, severance, stamp, occupation, premium, windfall profits,
 environmental (including taxes under Code Section 59A), customs duties, capital stock, franchise,
 profits, withholding, social security (or similar), unemployment, disability, real property, personal
 property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimated,
 or other tax of any kind whatsoever, including any interest, penalty, or addition thereto, whether
 disputed or not and including any obligations to indemnify or otherwise assume or succeed to the
 Tax liability of any other Person.

 3.84. “Tax Return” means any return, declaration, report, Claim for refund, or information return
 or statement relating to Taxes, including any schedule or attachment thereto, and including any
 amendment thereof.

 3.85. “Telephone Equipment” means copiers, telephone lines and numbers, facsimile machines
 and other telecommunication equipment not secured by the Wells Fargo Agreements (as defined
 in Disclosure Schedule 4.02(a))

 3.86. “Termination Fee” shall have the meaning set forth in Paragraph 8.04(e).

 3.87. [Intentionally omitted.]

 3.88. “Transaction” means the transactions contemplated by this Agreement to be consummated
 at the Closing, including, but not limited to, the purchase and sale of the Acquired Assets and the
 assumption of the Assumed Liabilities as provided for in this Agreement.

 3.89. “Transaction Documents” means the documents, agreements, and instruments contemplated
 by this Agreement.


 {00156722}                                        8

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                 Desc
                                  Main Document    Page 13 of 43
 3.90. “Treasury Regulations” means the final, proposed, and temporary regulations promulgated
 under the Code, as such regulations may be amended from time to time.

 3.91. [Intentionally omitted.]

 4. Purchase Price; Assumed Liabilities.

 4.01. Provided that all conditions to Closing set forth in Section 14.01 hereof have been satisfied
 or waived, the Buyer agrees to assume only the assigned Assumed Liabilities and to pay to the
 Seller at the Closing by delivery of cash payable by wire transfer or delivery of other immediately
 available funds $300,000.00 (“Purchase Price”). Except as to the Assumed Liabilities, the Buyer
 shall not become liable for any of the Seller’s obligations or liabilities.

 4.02. The following liabilities of the Seller shall be assumed by the Buyer at the Closing
 (“Assumed Liabilities”):
 (a) The Assigned Contracts and the corresponding amounts due after the Closing Date to the parties
 to the Assigned Contracts. For the avoidance of doubt, contracts, leases, and other agreements
 specifically identified on Disclosure Schedule 4.02(a) shall not be assumed by the Buyer.
 (b) Obligations to customers incurred prior to Closing in the Ordinary Course of Business to fulfill
 future classes, rentals, etc. for which no Customer Deposits have been received.
 (c) Obligations to customers incurred prior to Closing in the Ordinary Course of Business to fulfill
 future classes, rentals, etc. for which Customer Deposits have been received, provided that if
 Customer Deposit liability shall exceed the higher of $250,000 or 33.33% of booked future
 revenue as of the Closing Date, the cash component of the Purchase Price shall be reduced by the
 excess amount.

 5. Acquired Assets. The Seller shall transfer and convey the assets listed in Sections 5.01 through
 5.13, inclusive, and the assets to be transferred to the Buyer at the Closing free and clear of all
 liens, Claims and encumbrances (the “Acquired Assets”) are as follows:

 5.01. Those assets listed in the Seller’s Bankruptcy Filing, including any rights pertaining to any
 transactions recited therein.

 5.02. Owned Vehicles.

 5.03. [Intentionally omitted.]

 5.04. [Intentionally omitted.]

 5.05. The rights of the Seller to possession or use of any land, buildings, and Equipment related to
 use and operation of the Seller’s business.

 5.06. [Intentionally omitted.]




 {00156722}                                       9

Case 2:18-bk-12041-BKM            Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36              Desc
                                  Main Document    Page 14 of 43
 5.07. Seller’s rights under the Assigned Contracts, after assumption and assignment, with consent
 as necessary.

 5.08. Those of the Seller’s physical assets, including machinery, inventory, Equipment, computers,
 software, furniture and fixtures, including, but not limited to those physical assets identified in
 Disclosure Schedule 5.08.

 5.09. Documents and Records in the Seller’s possession directly related to the Acquired Assets;
 provided, however, that the Buyer shall make the documents and records available to the Seller
 upon reasonable request in order to allow the Seller to fulfill its duties as debtor in possession in
 the Bankruptcy Case and as provided in Section 13, below.

 5.10. Those intangible assets related to the Business, including, but not limited to, purchaser and
 owner lists, marketing pipeline, purchaser and owner data, Purchased Intellectual Property,
 trademarks, trade names, copyrights, websites, telephone numbers, brand names, implied and/or
 explicit licenses from Robert Bondurant to use their name, signature, image, likeness, etc., in
 connection with the Business and any and all other intellectual property to the extent such can be
 transferred by law, ownership interest in or rights to operate in the Ordinary Course of Business.

 5.11. Accounts receivable, notes receivable, and rights and Claims owned by the Debtor related
 thereto, excluding any funds held by third parties for the benefit of the Seller, such as merchant
 servicers.

 5.12. Prepaid expenses, and refunds and deposits, except for prepaid insurance premiums, due and
 owing after the Closing Date.

 5.13. Insurance claims or insurance proceeds for damages caused to or the replacement cost or
 repair cost of any Acquired Asset as set forth on Disclosure Schedule 5.13, except those
 Claims/proceeds otherwise due to another loss payee.

 5.14. OEI Design Project, including all drawings, other documents, rights and interests related
 thereto.

 6. [Intentionally omitted.]

 7. Excluded Assets. Notwithstanding anything else contained in this Agreement, the following
 assets shall not constitute Acquired Assets and shall not be acquired by the Buyer:

 7.01. All cash and cash equivalents.

 7.02. The contracts rights, lease rights, and Seller’s rights under those other agreements identified
 in Disclosure Schedule 4.02(a) above.

 7.03. Equipment that may be secured and/or financed under a contract identified in Disclosure
 Schedule 4.02(a) that is not assumed by the Buyer.



 {00156722}                                       10

Case 2:18-bk-12041-BKM          Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                 Desc
                                Main Document    Page 15 of 43
 7.04. All securities of the Seller or any other Seller affiliated entity.

 8. Bankruptcy Proceedings.

 8.01. This Agreement is entered into by all Parties with the express understanding that it is subject
 to approval of the Bankruptcy Court and all applicable provisions of the Bankruptcy Code and the
 Bankruptcy Rules.

 8.02. The Seller has filed a motion with the Bankruptcy Court (the “Sale Motion”) seeking
 authority to consummate the transactions contemplated hereunder, including authority to convey
 and assign the Acquired Assets to the Buyer and to permit the assumption of the Assumed
 Liabilities by the Buyer and the assumption and assignment of the Assigned Contracts to Buyer
 pursuant to Sections 105, 363, and 365 of the Bankruptcy Code. The Seller also filed a motion
 seeking the Bankruptcy Court’s approval of certain bid procedures, including the Deal Protection
 Provisions (as defined in Paragraph 8.04 below) and allowance and authorization of the
 Termination Fee to be paid as an administrative expense pursuant to section 503 of the Bankruptcy
 Code (the “Bid Procedures”).

 8.03. The Buyer is a “stalking horse” bidder under the Bid Procedures. If the Seller receives an
 Overbid (as defined in Paragraph 8.04 below) by the Bid Deadline, the Seller shall conduct an
 auction for the Acquired Assets and the Assumed Liabilities on the date specified in the Bid
 Procedures Order (the “Auction”).

 8.04. Subject to Bankruptcy Court approval, which Seller cannot guarantee, the Bid Procedures
 Order shall contain the following “Deal Protection Provisions”:
 (a) Any “Overbid” must contain terms and conditions that are more favorable to the Seller than
 the terms and conditions of this Agreement;
 (b) Any Overbid must provide for aggregate cash consideration to the Seller of at least $500,000.00
 and assumption of the same liabilities set forth in this Agreement;
 (c) Any Overbid must be accompanied by (i) a $50,000 refundable earnest money deposit in
 certified funds; (ii) proof of the bidder’s ability to consummate the transaction and to provide
 adequate assurance of financial ability and of future performance on all contracts and leases that
 the proposed bidder proposes to be assumed and assigned; and (iii) a clean and marked asset
 purchase agreement showing changes to this Agreement;
 (d) A party submitting an Overbid complying with this Paragraph and with any other requirements
 contained in the Bid Procedures Order shall be deemed a “Qualified Bidder.” Without need for
 further action, Buyer shall be deemed a Qualified Bidder;
 (e) [Intentionally omitted.]
 (f) At the Auction, each subsequent bid following the Overbid must be in increments of
 $25,000.00;
 (g) If the Bankruptcy Court approves and the Seller consummates an alternative sale of the
 Acquired Assets to someone other than the Buyer, the Seller shall be obligated to pay Buyer a
 break-up or termination fee equal to $100,000.00 in immediately available funds prior to, and as a
 condition to Closing (the “Termination Fee”). In addition to the Termination Fee, the Seller shall
 also reimburse any out-of-pocket legal and due diligence costs of the Buyer for which Buyer
 provides reasonably adequate documentation of such expenses, not to exceed $25,000. The


 {00156722}                                         11

Case 2:18-bk-12041-BKM           Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                Desc
                                 Main Document    Page 16 of 43
 Termination Fee and such expenses shall be (i) an administrative superpriority claim under Section
 503(b) and 507(a)(1) of the Bankruptcy Code and shall be paid out of the gross proceeds of any
 alternate sale or transaction; and shall be a super priority claim in the nature of a 507(b) claim (ii)
 payable on the second business day following the date that an alternate transaction or sale closes;
 and
 (h) At the Auction, the Termination Fee and expense reimbursement amounts shall be taken into
 account with each and every bid made by any Qualified Bidder.

 9. Closing.

 9.01. The closing of the transactions contemplated by this Agreement (the “Closing”) shall take
 place via the electronic exchange of documents, which exchange shall be deemed to occur at the
 offices of Buyer’s law firm, and commencing at 9:00 a.m. local time on the second business day
 following the satisfaction or waiver of all conditions to the obligations of the Parties to
 consummate the Transaction (other than conditions with respect to actions the respective Parties
 will take at the Closing itself) or such other date as the Buyer and the Seller may mutually
 determine (the “Closing Date”).

 9.02. At the Closing, the Seller will deliver to the Buyer:
 (a) a bill of sale for the Acquired Assets;
 (b) assignments of all Assigned Contracts;
 (c) assignments of all Purchased Intellectual Property;
 (d) [Intentionally omitted.]
 (e) [Intentionally omitted.]
 (f) [Intentionally omitted.]
 (g) [Intentionally omitted.]
 (h) all certificates, powers of attorney, grants, and other documents necessary to cause the release
 of any Lien encumbering any of the Acquired Assets; and
 (i) each of the documents, certificates and other instruments required pursuant to Section 14.01
 and all other reasonable documents, instruments, or affidavits which are customary, or which
 reasonably may be required to effect the Closing hereunder.

 9.03. At the Closing the Buyer will deliver to the Seller the cash portion of the Purchase Price
 described in Section 4, above.

 9.04. Any taxes or other expenses due on Assigned Contracts shall be prorated as of 12:01 a.m. on
 the Closing Date, with all such items attributable to period prior to 12:01 a.m. on the Closing Date
 being for the sole account of the Seller and all such items attributable to periods after 12:01 a.m.
 on the Closing Date being for the sole account of the Buyer. If the actual taxes are not available to
 determine the proration at the Closing Date, the proration shall occur based upon the most recent
 tax returns available and, if such taxes change when the final tax returns are available, the Parties
 will re-prorate the taxes and make such payments to each other as are necessary. The Buyer and
 the Seller shall furnish each other with such documents and other records as shall be reasonably
 requested in order to confirm all proration calculations. This provision shall survive the Closing.




 {00156722}                                        12

Case 2:18-bk-12041-BKM          Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                   Desc
                                Main Document    Page 17 of 43
 9.05. Simultaneously with or following the Closing Buyer may, but is not obligated to, take the
 following actions in its sole and subjective discretion: Prepare such additional documents, notices
 and agreements and do such other acts as may be reasonably necessary to fully implement the
 intent of this Agreement and to perfect and preserve the rights and interests of Buyer under the
 Assigned Contracts.

 10. [Intentionally omitted.]

 11. Representations And Warranties By The Seller. Except as set forth below, the Sale is an
 “as is where is” transaction, and the Seller cannot make any representations or warranties to the
 Buyer. The Seller represents and warrants that the statements contained below in this Section 11
 shall be correct and complete as of the Closing Date.

 11.01. Subject to the entry of the Final Order and any order approving the assumption and
 assignment of the Assigned Contracts and the Leases and the payment of any cure costs, if
 applicable, the Seller has complied with all requirements of the Bankruptcy Rules in connection
 with obtaining approval of the sale of the Acquired Assets (including the assumption and
 assignment to Buyer of any Assigned Contracts and Leases, and the assumption of the Assumed
 Liabilities by the Buyer pursuant to this Agreement).

 11.02. The Seller’s bankruptcy schedules, as amended, set forth a complete and accurate list of the
 material Equipment owned by the Seller as of the Petition Date and primarily used or intended to
 be used in connection with the Business of the Seller.



 12. Pre-Closing Covenants. The Parties agree as follows with respect to the period between the
 execution of this Agreement and the Closing:

 12.01. Each of the Parties will use commercially reasonable efforts to take all actions and to do all
 things necessary in order to consummate and make effective the transactions contemplated by this
 Agreement, including (a) executing such additional transaction documents necessary, in Buyer’s
 reasonable discretion, to consummate the transactions (b) the Seller obtaining such necessary
 approvals, powers of attorney, or other authority , and (c) satisfying, but not waiver, of the Closing
 conditions set forth in Section 13 below.

 12.02. Seller will use commercially reasonable efforts to obtain the Approval Order from the
 Bankruptcy Court and any authorizations, consents, and approvals of governments and
 governmental agencies in connection with the matters required to consummate the transactions
 contemplated herein.

 12.03. Seller will not engage in any practice, take any action, or enter into any transaction outside
 the Ordinary Course of Business or commit or permit to be committed any waste to the Acquired
 Assets.




 {00156722}                                       13

Case 2:18-bk-12041-BKM          Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                  Desc
                                Main Document    Page 18 of 43
 12.04. The Seller will use commercially reasonable efforts to keep the Business substantially
 intact, including present operations, physical facilities, working conditions, insurance policies, and
 relationships with lessors, lessees, licensors, suppliers, customers, and employees so as to not
 commit or permit to be committed any waste to the Acquired Assets.

 12.05. Seller will permit representatives of the Buyer (including legal counsel and accountants),
 on reasonable notice, to have full access at all reasonable times, and in a manner so as not to
 interfere with the normal business operations of the Seller, to all premises, properties, personnel,
 books, records, contracts, and documents of or pertaining to the Seller.

 12.06. The Seller will give prompt written notice to the Buyer of any fact or event which would
 result in a breach of any of the representations and warranties in Section 11 above. No disclosure
 by any Party pursuant to this Section 12.06, however, shall be deemed to amend or supplement the
 Schedule or to prevent or cure any misrepresentation, breach of warranty.

 12.07. The Seller will maintain and preserve the Real Property in substantially the same condition
 as existed on the date of this Agreement, ordinary wear and tear excepted, and will not demolish
 or remove any of the existing improvements from, or erect new improvements on, the Real
 Property, or any portion thereof, without the prior written consent of the Buyer.

 12.08. The Seller shall (a) use commercially reasonable efforts to maintain the Permits (it being
 acknowledged and agreed that no Seller shall be obligated to proceed with any construction or
 development activities in connection with such efforts to maintain Permits), (b) use commercially
 reasonable efforts to preserve the goodwill, if any, and business relationships, if any, in connection
 with the Acquired Assets, (c) perform in all material respects all of its obligations under the
 Assigned Contracts, except as performance is excused by Bankruptcy Code § 365(e), (d) cooperate
 with Buyer in connection with Buyer’s efforts to seek the assignment to Buyer or its designee of
 any claims under any insurance policies that described in Paragraph 5.13, (e) comply with all
 Applicable Laws in all material respects, and (f) maintain its Records.

 12.09. Between the date of this Agreement and the Closing Date, except with the written consent
 or approval of the Buyer:
 (a) Seller shall not sell, lease, transfer or assign any of its assets, tangible or intangible, other than
 in the Ordinary Course of Business;
 (b) Seller shall not enter into any agreement, contract, lease, or license (or series of related
 agreements, contracts, leases, and licenses) outside the Ordinary Course of Business;
 (c) Seller shall not amend, modify, extend, renew, accelerate, cancel or terminate any agreement,
 contract, lease, or license (or series of related agreements, contracts, leases, and licenses) involving
 more than $1,000 to which any Seller is a party or by which any Seller is bound outside of the
 Ordinary Course of Business, except as mentioned below in Section 12.10;
 (d) Seller shall not amend, modify, restate, terminate, or otherwise alter in any manner whatsoever,
 any document or agreement directly or indirectly other than in the Ordinary Course of Business;
 (e) No action taken by Seller or by any party in connection with the Bankruptcy Case may, in
 Buyer’s reasonable judgment, have the effect of materially diminishing the value any of the
 Acquired Assets;



 {00156722}                                         14

Case 2:18-bk-12041-BKM           Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                     Desc
                                 Main Document    Page 19 of 43
 (f) No act or event caused by Seller, or caused by any party in connection with the Bankruptcy
 Case, in Buyer’s reasonable judgment, in any way materially impairs or restricts Buyer’s ability
 to utilize the Acquired Assets as contemplated by this Agreement;
 (g) Seller shall not incur, create or assume any Indebtedness, other than Indebtedness in an
 aggregate principal amount not in excess of $1,000; provided, however that this provision shall
 not preclude the incurring of Indebtedness that is both (i) incurred in the Ordinary Course of
 Business or administrative claims in the Bankruptcy Case, and (ii) not an Assumed Liability;
 (h) Seller shall not impose any Liens upon any of the Acquired Assets, which will remain
 outstanding after the Closing Date other than Permitted Encumbrances;
 (i) Seller shall not cancel, compromise, waive, or release any cause of action owned by Seller that
 is an Acquired Asset outside the Ordinary Course of Business; provided, however, this does not
 limit any Seller’s right to compromise Claims against the Seller or cancel, compromise, waive or
 release any cause of action or right that is an Excluded Asset;
 (j) Seller will not declare, set aside, or pay any dividend or make any distribution with respect to
 its capital stock (whether in cash or in kind) or redeem, purchase, or otherwise acquire any of its
 capital stock;
 (k) Seller will not make any loan to, or enter into any other transaction with, any of its directors,
 officers, and employees that would create an obligation of the Buyer after the Closing Date;
 (l) Seller will not enter into any employment contract or collective bargaining agreement, written
 or oral, or modify the terms of any existing such contract or agreement that would create an
 obligation of the Buyer after the Closing Date;
 (m) Seller will not grant any increase in the base compensation of any of its directors, officers, and
 employees that would create an obligation of the Buyer after the Closing Date;
 (n) Seller will not adopt, amend, modify, or terminate any bonus, profit sharing, incentive,
 severance, or other plan, contract, or commitment for the benefit of any of its directors, officers,
 and employees (or take any such action with respect to any other Employee Benefit Plan) that
 would create an obligation of the Buyer after the Closing Date;
 (o) Seller will not make any other change in employment terms for any of its directors, officers,
 and employees that would create an obligation of the Buyer after the Closing Date; and
 (p) Seller shall not make or pledge to make any charitable or other capital contribution.

 12.10. The Seller shall use commercially reasonable efforts and cooperate with the Buyer to amend
 the FCA Agreements and the Sun Valley Lease prior to Closing, pursuant to terms and conditions
 that will be negotiated by the Buyer.

 13. Post-Closing Covenants. The Parties agree as follows with respect to the period following the
 Closing:

 13.01. If at any time after the Closing any further actions are necessary to carry out the purposes
 of this Agreement, each of the Parties will make commercially reasonable efforts to take such
 further actions (including the execution and delivery of such further instruments and documents)
 as any other Party may reasonably request, all at the sole cost and expense of the requesting Party.
 All the Records shall be transferred to the Buyer on or within three (3) business days following
 the Closing. The Excluded Documents shall be retained by the Seller, which shall retain all relevant
 privileges relating to the subject matter of the Excluded Documents. After the Parties have taken
 all steps necessary or appropriate to protect all privileges, the Seller shall provide the Buyer’s legal


 {00156722}                                        15

Case 2:18-bk-12041-BKM           Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                   Desc
                                 Main Document    Page 20 of 43
 counsel reasonable access to and, at the Buyer’s reasonable request, or reasonable notice, to
 provide copies to the Buyer of any of the Excluded Documents for its review if (i) an actual Claim
 or liability has been threatened or asserted against the Buyer with respect to the Business as to
 which the Excluded Documents may be relevant and material. After the Closing the Buyer shall
 provide to the Seller reasonable access on reasonable notice and the right to make copies at the
 Seller’s expense of any of the Records. The Buyer, shall maintain such Records and provide the
 access described above for a period which is the longer of (i) five (5) years, (ii) the pendency of
 any Claim, and (iii) the pendency of any tax audit or investigation by any governmental authority
 commenced during the first five (5) years after the Closing.

 13.02. In addition to the rights of the Parties with respect to Records set forth in Section 13.01,
 above, in the event and for so long as any Party actively is contesting or defending against any
 action, suit, proceeding, hearing, investigation, charge, complaint, Claim, or demand in connection
 with (i) any transaction contemplated under this Agreement, or (ii) any fact, situation,
 circumstance, status, condition, activity, practice, plan, occurrence, event, incident, action, failure
 to act, or transaction on or prior to the Closing Date involving the Seller relating to any of the
 museum cars or other Acquired Assets or Assumed Liabilities, each of the Parties will cooperate
 with the Party involved therein and its counsel in the contest or defense, make available its
 personnel, and provide such testimony and access to its books and records as shall be necessary in
 connection with the contest or defense, all at the sole cost and expense of the contesting or
 defending Party.

 13.03. As soon as practicable after Closing but in all cases within 90 days after Closing, Buyer
 shall prepare a schedule (the “Allocation Schedule”) allocating the Purchase Price (including, for
 purposes of this Section, any other consideration paid by Buyer) among the Acquired Assets and
 shall provide a copy of the Allocation Schedule to the Seller. Seller and Buyer each agree to file
 Internal Revenue Service Form 8594 and any required attachments thereto, together with all Tax
 Returns, in accordance with the Allocation Schedule and agree not to take any position before any
 taxing authority or in any judicial proceeding that is in any way inconsistent with such allocation.
 Seller agrees to promptly provide Buyer with any other information required to complete the
 Allocation Schedule.

 13.04. The Parties agree that they shall not make any disparaging remarks about any other Party
 or its Affiliates to any third party including to financing entities, trade vendors, employees,
 shareholders, or journalists.

 13.05. It is the parties’ intent to work together in good faith to fulfill their respective obligations
 under this Agreement and not to default in those obligations. Each party specifically acknowledges
 and agrees that it shall cooperate with the other party to effectuate the purposes of this Agreement.

 13.06. To the extent certain Acquired Assets and Assumed Liabilities require further
 documentation to be signed and filed in order to duly transfer such Acquired Assets and Assumed
 Liabilities and Buyer is unable to locate and obtain the Seller’s cooperation to do so after
 expending reasonable efforts, the Seller grants the Buyer the power of attorney to sign and file
 such documentation on the Seller’s behalf.



 {00156722}                                        16

Case 2:18-bk-12041-BKM          Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                   Desc
                                Main Document    Page 21 of 43
 14. Conditions To Obligation To Close.

 14.01. The Buyer’s obligation to consummate the transactions to be performed by it in connection
 with the Closing is subject to satisfaction of the following conditions:
 (a) [Intentionally omitted.];
 (b) the Seller has performed and complied with all of their covenants hereunder in all material
 respects through the Closing, except to the extent that such covenants are qualified by the term
 “material,” in which case the Seller shall have performed and complied with all of such covenants
 (as so written, including the term “material”) in all respects through the Closing;
 (c) [Intentionally omitted.];
 (d) the Approval Order has become a Final Order;
 (e) other than with respect to the Approval Order, no action, suit, or proceeding shall be pending
 or threatened before any court or quasi-judicial or administrative agency of any federal, state, local,
 or foreign jurisdiction or before any arbitrator wherein an unfavorable injunction, judgment, order,
 decree, ruling, or charge would (A) prevent consummation of any of the transactions contemplated
 by this Agreement, or (B) cause any of the transactions contemplated by this Agreement to be
 rescinded following consummation;
 (f) the Seller shall have received any authorizations, consents, and approvals of Government
 Agencies, necessary for the transactions reflected in this Agreement;
 (g) [Intentionally omitted.]
 (h) the Buyer shall have received copies of the certificate of good standing of the Seller issued on
 or soon before the Closing Date by the Secretary of State (or comparable officer) of the jurisdiction
 of each such Person’s organization;
 (i) [Intentionally omitted.]
 (j) [Intentionally omitted.]
 (k) Seller shall certify in writing that all receivables (i) arose from bona fide transactions in the
 ordinary course of business and are payable on ordinary trade terms; (ii) are legal, valid and
 binding obligations of the Seller enforceable in accordance with their terms; (iii) are not subject to
 any set-off, counterclaim or other defense; (iv) are collectible in the ordinary course of business of
 Seller, consistent with past practice, in the aggregate recorded amounts thereof; (v) are not the
 subject of any proceedings brought by or on behalf of Seller or a collection by a third party on
 behalf of the Seller; and (vi) do not represent obligations which are conditional on an occurrence
 or event, or the absence of an occurrence or event.
 (l) the execution of the definitive agreements set forth on Schedule 14.01(l) hereto, and the
 fulfillment or waiver of all conditions to closing thereunder;
 (m) [Intentionally omitted.]
 (n) [Intentionally omitted.]
 (o) [Intentionally omitted.]
 (p) to the extent the Seller has any ownership interest or right to access in the database of attendee
 or other student or other information they shall be transferred to the Buyer in a form acceptable to
 the Buyer at the Closing.

 The Buyer may waive any condition specified in this Section 14.01 only if it executes a writing so
 stating at or prior to the Closing.




 {00156722}                                        17

Case 2:18-bk-12041-BKM          Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                   Desc
                                Main Document    Page 22 of 43
 14.02. The obligation of the Seller to consummate the transactions to be performed by the Seller
 in connection with the Closing is subject to satisfaction of the following conditions:
 (a) [Intentionally omitted.]
 (b) the Buyer shall have performed and complied with all of its covenants hereunder in all material
 respects through the Closing, except to the extent that such covenants are qualified by the term
 “material,” in which case the Buyer shall have performed and complied with all of such covenants
 (as so written, including the term “material”) in all respects through the Closing;
 (c) the Approval Order has become a Final Order;
 (d) No action, suit, or proceeding shall be pending before any court or quasi-judicial or
 administrative agency of any federal, state, local, or foreign jurisdiction or before any arbitrator
 wherein an unfavorable injunction, judgment, order, decree, ruling, or charge would (A) prevent
 consummation of any of the transactions contemplated by this Agreement or (B) cause any of the
 transactions contemplated by this Agreement to be rescinded following consummation (and no
 such injunction, judgment, order, decree, ruling, or charge shall be in effect);
 (e) the Seller shall have received any authorizations, consents, and approvals of Government
 Agencies, excluding BIA approval related to the Sun Valley Lease (as defined in Disclosure
 Schedule 3.47), necessary for the transactions reflected in this Agreement;

 The Seller may waive any condition specified in this Section 14.02 if it executes a writing so
 stating at or prior to the Closing.

 15. Termination.

 15.01. The Parties may terminate this Agreement as provided below:
 (a) The Buyer and the Seller may terminate this Agreement by mutual written consent at any time
 prior to the Closing;
 (b) The Buyer may terminate this Agreement by giving written notice to the Seller at any time
 prior to the Closing if (A) the Seller has breached any material representation, warranty, or
 covenant contained in this Agreement in any material respect, the Buyer has notified the Seller of
 the breach, and the breach has continued without cure for a period of 5 days after the notice of
 breach, (B) the Bankruptcy Court does not approve this Agreement and the Bid Procedures, which
 shall include the Termination Fee and reimbursement of expenses as set forth herein, or (C) the
 Closing shall not have occurred on or before March 29, 2019 (the “Outside Date”), unless the
 Parties otherwise agree in writing; and (D) if there is a material adverse change in the business
 prior to closing.
 (c) The Seller may terminate this Agreement by giving written notice to the Buyer at any time
 prior to the Closing if (A) the Buyer has breached any material representation, warranty, or
 covenant contained in this Agreement in any material respect, the Seller has notified the Buyer of
 the breach, and the breach has continued without cure for a period of 5 days after the notice of
 breach, (B) the Bankruptcy Court does not approve this Agreement and the Bid Procedures, which
 shall include the Termination Fee and reimbursement of expenses as set forth herein, or (C) the
 Bankruptcy Court approves and the Seller consummates an alternative sale to a Qualified Bidder
 that is not the Buyer, and the Seller pays the Buyer the Termination Fee and reimburses expenses
 as set forth above in Section 8, unless otherwise ordered by the Bankruptcy Court, or (D) the
 Closing shall not have occurred on or before the Outside Date, unless the Parties otherwise agree
 in writing.


 {00156722}                                      18

Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                 Desc
                               Main Document    Page 23 of 43
 16. [Intentionally omitted.]

 17. Miscellaneous.

 17.01. [Intentionally omitted.]

 17.02. This Agreement shall not confer any rights or remedies upon any Person other than the
 Parties and their respective successors and permitted assigns. Anywhere in this Agreement that
 provides for a release of a Lien and the imposition of a replacement Lien on proceeds, the Lien
 that attaches shall have no greater rights or priorities than the Liens being released and shall be
 subject to all defenses and counter-claims to which the existing Liens are subject.

 17.03. This Agreement (including all documents referred to herein and all Exhibits and Schedules
 hereto) constitute the entire agreement among the Parties and supersede all prior understandings,
 agreements, or representations by or among the Parties, written or oral, to the extent they relate in
 any way to the subject matter hereof.

 17.04. This Agreement shall be binding upon and inure to the benefit of the Parties named herein
 and their respective successors and permitted assigns. No Party may assign either this Agreement
 or any of his, her, or its rights, interests, or obligations hereunder without the prior written approval
 of the Buyer and the Seller; provided, however, that the Buyer may (i) assign any or all of its rights
 and interests hereunder to a Subsidiary, and (ii) designate that assignee to perform its obligations
 hereunder (in any or all of which cases the Buyer nonetheless shall remain responsible for the
 performance of all of its obligations hereunder) and if the Buyer makes such an assignment, the
 term “the Buyer” shall be deemed to refer to that assignee on and after the date of that assignment,
 including for the avoidance of doubt, for the purposes of the representations, covenants and
 warranties contained in Section 10.

 17.05. This Agreement may be executed in one or more counterparts (including by means of
 facsimile or PDF), each of which shall be deemed an original but all of which together shall
 constitute one and the same instrument.

 17.06. The section headings contained in this Agreement are inserted for convenience only and
 shall not affect in any way the meaning or interpretation of this Agreement.

 17.07. All notices, requests, demands, Claims, and other communications hereunder shall be in
 writing. Any notice, request, demand, Claim, or other communication hereunder shall be deemed
 duly given (i) when delivered personally to the recipient, (ii) 1 business day after being sent to the
 recipient by reputable overnight courier service (charges prepaid), (iii) 1 business day after being
 sent to the recipient by facsimile transmission or electronic mail, or (iv) 3 business days after being
 mailed to the recipient by certified or registered mail, return receipt requested and postage prepaid,
 and addressed to the intended recipient as set forth below:




 {00156722}                                         19

Case 2:18-bk-12041-BKM             Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                  Desc
                                   Main Document    Page 24 of 43
 Any Party may change the address to which notices, requests, demands, Claims, and other
 communications hereunder are to be delivered by giving the other Parties notice in the manner
 herein set forth.

 17.08. This Agreement shall be governed by and construed in accordance with the domestic laws
 of the State of Arizona applicable to a contract executed and performed exclusively in the State of
 Arizona.

 17.09. No amendment of any provision of this Agreement shall be valid unless the same shall be
 in writing and signed by the Parties. No waiver by any Party of any provision of this Agreement
 or any default, misrepresentation, or breach of warranty or covenant hereunder, whether intentional
 or not, shall be valid unless the same shall be in writing and signed by the Party making such
 waiver nor shall such waiver be deemed to extend to any prior or subsequent default,
 misrepresentation, or breach of warranty or covenant hereunder or affect in any way any rights
 arising by virtue of any prior or subsequent such default, misrepresentation, or breach of warranty
 or covenant.

 17.10. Any term or provision of this Agreement that is invalid or unenforceable in any situation in
 any jurisdiction shall not affect the validity or enforceability of the remaining terms and provisions
 hereof or the validity or enforceability of the offending term or provision in any other situation or
 in any other jurisdiction.

 17.11. The Buyer and the Seller shall bear their own costs and expenses (including legal fees and
 expenses) incurred in connection with this Agreement and the transactions contemplated hereby,
 except if Bankruptcy Court approves and the Seller consummates an alternative sale to a Qualified
 Bidder that is not the Buyer, then the Seller pays the Buyer the Termination Fee and reimburses
 expenses as set forth above in Section 8.

 17.12. The Parties have participated jointly in the negotiation and drafting of this Agreement. In
 the event an ambiguity or question of intent or interpretation arises, this Agreement shall be
 construed as if drafted jointly by the Parties, and no presumption or burden of proof shall arise
 favoring or disfavoring any Party by virtue of the authorship of any of the provisions of this
 Agreement. Any reference to any federal, state, local, or foreign statute or law shall be deemed
 also to refer to all rules and regulations promulgated thereunder, unless the context requires
 otherwise. The word “including” shall mean including without limitation. The Parties intend that
 each representation, warranty, and covenant contained herein shall have independent significance.
 If any Party has breached any representation, warranty, or covenant contained herein in any
 respect, the fact that there exists another representation, warranty, or covenant relating to the same
 subject matter (regardless of the relative levels of specificity) that the Party has not breached shall
 not detract from or mitigate the fact that the Party is in breach of the first representation, warranty,
 or covenant.

 17.13. The Exhibits and Disclosure Schedules identified in this Agreement are incorporated herein
 by reference and made a part hereof.




 {00156722}                                        20

Case 2:18-bk-12041-BKM           Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                   Desc
                                 Main Document    Page 25 of 43
 17.14. The Bankruptcy Court shall have exclusive jurisdiction over any dispute between the Buyer
 and the Seller relating to this Agreement, the transaction contemplated herein, the Acquired Assets
 or the Assumed Liabilities.


 AZNY22, LLC, an Arizona limited liability company


 __________________________________
    Jacob Reuben
    Its: Manager


 Bob Bondurant School of High Performance Driving, Inc.

 By:___________________________________
    Timothy H. Shaffer
    Its: Chief Restructuring Officer




 {00156722}                                      21

Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                Desc
                               Main Document    Page 26 of 43
 Schedules:

 3.06 – Contracts to be assumed and assigned
 3.27 – Current Contracts
 3.47 – Leased Real Property
 3.61 – Owned Vehicles
 3.69 – Purchased Intellectual Property
 4.02(a) – Excluded Contracts
 5.08 – Physical Assets
 9.02(g) – Individual NDA
 14.01(l) – Definitive Agreements to be Signed Prior to Closing




 {00156722}                                    22

Case 2:18-bk-12041-BKM        Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                              Main Document    Page 27 of 43
 Schedule 3.06 – Contracts to be assumed and assigned

     1. Sublease BL, dated August 1, 2016, by and between Sun Valley Marina Development
        Corporation, and Bob Bondurant School of High Performance Driving, Inc., as amended
        (“Sun Valley Lease”).

     2. Lease Agreement, between Bob Bondurant School of High Performance Driving, Inc.
        and UniFiEquipment Finance, Inc., with Agreement No: 195970-001, dated March 13,
        2018, for the Nitehawk Osprey II – installed on 2017 GMC 2500.

     3. Lease Agreement, between Bob Bondurant School of High Performance Driving, Inc.
        and UniFiEquipment Finance, Inc., with Agreement No: 195970-002, dated July 25,
        2018, for Hunter TCR1X Fully Automatic Tire Changer.




 {00156722}                                   23

Case 2:18-bk-12041-BKM       Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36           Desc
                             Main Document    Page 28 of 43
 Schedule 3.27 – Contracts

     1. Master Lease Agreement Open-End Lease, by and between The Bancorp Bank and Bob
        Bondurant School of High Performance Driving, Inc., Robert Bondurant, individually,
        and Pat Bondurant, individually, dated July 23, 2015, and all rental schedules
        subsequently added thereto.

     2. Finance Lease Agreement – Equipment, by and between The Bancorp Bank and Bob
        Bondurant School of High Performance Driving, Inc., Robert Bondurant, individually,
        and Pat Bondurant, individually, dated April 26,2016, and all rental schedules
        subsequently added thereto.

     3. Promissory Note, dated July 28, 2011, issued by Bob Bondurant School of High
        Performance Driving, Inc. (as Borrower) to JPMorgan Chase Bank, NA (as Lender),
        evidencing a Business Line of Credit, secured by a blanket lien against Borrower’s assets
        pursuant to a grant of security within the promissory note and a filed UCC-1 financing
        statement, and guaranteed by Robert L. Bondurant pursuant to a Continuing Unlimited
        Guaranty.

     4. Lease Agreement between Bob Bondurant School of High Performance Driving, Inc. and
        Wells Fargo Financial Leasing, Inc., dated on or around July 28, 2017, for Kyocera
        5052ci SN W2H6Z02565 and Kyocera 2552ci SN VFJ7300695.

     5. Lease Agreement No. 7990834-001, between Bob Bondurant School of High
        Performance Driving, Inc. and Wells Fargo Vendor Financial Services, LLC, dated on or
        around May 2, 2016, for phone system, routers and switch.

     6. Sublease BL, dated August 1, 2016, by and between Sun Valley Marina Development
        Corporation, and Bob Bondurant School of High Performance Driving, Inc., as amended
        (“Sun Valley Lease”).

     7. Lease Agreement, between Bob Bondurant School of High Performance Driving, Inc.
        and UniFiEquipment Finance, Inc., with Agreement No: 195970-001, dated March 13,
        2018, for the Nitehawk Osprey II – installed on 2017 GMC 2500.

     8. Lease Agreement, between Bob Bondurant School of High Performance Driving, Inc.
        and UniFiEquipment Finance, Inc., with Agreement No: 195970-002, dated July 25,
        2018, for Hunter TCR1X Fully Automatic Tire Changer.

     9. Fiat/Bondurant Agreement, dated August 21, 2016, between Bob Bondurant School of
        High Performance Driving, Inc. and FCA US LLC, as amended (the “Fiat Agreement”).

     10. Promotional Agreement, dated October 6, 2015, between Bob Bondurant School of High
         Performance Driving, Inc. and FCA US LLC, as amended (the “Dodge Agreement”, and
         together with the Fiat Agreement, the “FCA Agreements”).



 {00156722}                                     24

Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36              Desc
                               Main Document    Page 29 of 43
     11. Services Agreement between Bob Bondurant School of High Performance Driving, Inc.
         and Meltwater News US Inc., pursuant to the terms and conditions set forth in that certain
         Order Confirmation, dated on or around November 28, 2017.




 {00156722}                                     25

Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36               Desc
                               Main Document    Page 30 of 43
 Schedule 3.47 – Leased Real Property

     1. Sublease BL, dated August 1, 2016, by and between Sun Valley Marina Development
        Corporation, and Bob Bondurant School of High Performance Driving, Inc., as amended
        (“Sun Valley Lease”).




 {00156722}                                  26

Case 2:18-bk-12041-BKM       Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36           Desc
                             Main Document    Page 31 of 43
 Schedule 3.61 – Owned Vehicles

 [To be supplemented]




 {00156722}                              27

Case 2:18-bk-12041-BKM      Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                            Main Document    Page 32 of 43
 Schedule 3.69 – Purchased Intellectual Property

 Trademarks:




 {00156722}                                    28

Case 2:18-bk-12041-BKM        Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                              Main Document    Page 33 of 43
                                      I Rm              Application         Trademark                                                    First U»a        Uaaffianewal
                       Country        Data              No.                 Statu*                   Rag. No.           Rag. Data        Data                 Deadline




   BOB'S SIGNATURE     US             03/27/2007        77141941               TM Principal          3377443            02/05/2008                       02/05/2018
                                                                               Rofllstorod
   (DESIGN/STYLIZED)
                                       Clmioft) 41
                                 Oooet'&crvcM      V oNcc dmtrg ndtiuobon




   BONDURANT           US              10/07/1997       75389304               TM Pilnclpal          2280483            07/13/1999                       07/13/2019
                                                                               Rogl rimed
                                       cuwim       12
                                 Oooda/Sorvicee    Motor voAKlae Namely, Auiomobllet




   BONDURANT           us             08/03/2003        78257583               TM Principal          3014846            11/15/2005                       11/15/2025
                                                                               Regl tiered
                                       Cld44(«)    II
                                 Qoodfc'S*rv>ce«   Irmel bad* end baottpet**




   BONDURANT           US             04/29/2003        78243168               TM Principal          2917222            01/11/2005                       01/11/2025
                                                                               Regl tiered
                                       Cla*a<t«)   25

                                 GoodeServioee     Clothng name* ebrla, hate, jacket* and raong suite. and bodysuits tor cftldron




    BONDURANT          US              10/03/1998       75178583               TM Principal          2147223            03/31/1998                       03/31/2018
                                                                               Rogitiorud

                                       Claatiaa) 41
                                               >   education lervkoei. namely conducting claetoe and workshop* in trio led of hgh porto rrnanca drMng, grand
                                                   prw road raong, advanced road reong, htghway driving safety and eu'vlval. and wecullve protection dnving




 {00156722}
 {00156722}                                                                 29
                                                                            29


Case 2:18-bk-12041-BKM                 Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                                                                                  Desc
                                       Main Document    Page 34 of 43
                                           hi ling            Application        Trademark                                           First Use     LlM/Renewal
                           Country         DaLt               No-                Status                   Reg. No,     Reg. Date     Dale           Deadline




     BOND U RANT           China                              1 1587445           TM Foreign              11587446                                 03713/2017
                                                                                  Registered

                                           QM{ia): 41
                                     UGiHl£.iS£fvl&a&:




     Bondurant             US              04/28/20 1 2       55509657            TM Principal            4286919      02/05/2013                  02/05/2019
                                                                                  Repstered
     Performance Driving
                                            rjiiVcsi:    41

                                     Q4edB/S«¥teM:




     BONDURANT             US              04/03/1996         75461297            TM Principal            253442D      01/21/2002                  01.-20/2022
                                                                                  Registered
    SUPERKART
                                           cratttM): 41
                                     GoadsjSenflcscs: LiYcitainmeni services in Ihe rslure cA staging nacng events




    BONDURANT              US              05.24-2000         76055518            TM Principal            2619601      09/17/2002                  09/1 7/2022
                                                                                  Registered
    SUPERKART
                                            an.*): -11
                                     Goods-E«r<ir.ns' Mater yqIkcIc ddvng irstruclicn




    Steering wtieel Logo   or-*                               11507443            TM Foreign              11507443                                 03-27.2017
                                                                                  Reglstef&d
                                                         41
                                     94eda/S*fVlHB:




                                           Filing             Application         Trademark                                            Flrtt U*e      Ute/Reoewal
                           Country         Date               No.                 Statu*                    Reg. No.    Reg, Date      Date           Deadline




    THE BONDURANT          US              08/07/2000          76105317            TM Principal             2910236     01/16/2005                   01/18/2025
                                                                                   Roglstored
    METHOD
                                            ClaM|e*|     41
                                     Oood*/S«rvico«      Motor voNcle <*lvmQ instruction




 Internet domain name/websites:

 Bondurant.com
 Bondurant.com




 {00156722}
 {00156722}                                                                    30
                                                                               30


Case 2:18-bk-12041-BKM                    Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36                                                                       Desc
                                          Main Document    Page 35 of 43
 Schedule 4.02(a) – Excluded Contracts

     1. Master Lease Agreement Open-End Lease, by and between The Bancorp Bank and Bob
        Bondurant School of High Performance Driving, Inc., Robert Bondurant, individually,
        and Pat Bondurant, individually, dated July 23, 2015, and all rental schedules
        subsequently added thereto (“Bancorp Agreement 1”).

     2. Finance Lease Agreement – Equipment, by and between The Bancorp Bank and Bob
        Bondurant School of High Performance Driving, Inc., Robert Bondurant, individually,
        and Pat Bondurant, individually, dated April 26,2016, and all rental schedules
        subsequently added thereto (“Bancorp Agreement 2,” and together with Bancorp
        Agreement 1, the “Bancorp Agreements”).

     3. Promissory Note, dated July 28, 2011, issued by Bob Bondurant School of High
        Performance Driving, Inc. (as Borrower) to JPMorgan Chase Bank, NA (as Lender),
        evidencing a Business Line of Credit, secured by a blanket lien against Borrower’s assets
        pursuant to a grant of security within the promissory note and a filed UCC-1 financing
        statement, and guaranteed by Robert L. Bondurant pursuant to a Continuing Unlimited
        Guaranty.

     4. Lease Agreement between Bob Bondurant School of High Performance Driving, Inc. and
        Wells Fargo Financial Leasing, Inc., dated on or around July 28, 2017, for Kyocera
        5052ci SN W2H6Z02565 and Kyocera 2552ci SN VFJ7300695 (“Wells Fargo
        Agreement 1”).

     5. Lease Agreement No. 7990834-001, between Bob Bondurant School of High
        Performance Driving, Inc. and Wells Fargo Vendor Financial Services, LLC, dated on or
        around May 2, 2016, for phone system, routers and switch (“Wells Fargo Agreement 2”,
        and together with Wells Fargo Agreement 1, the “Wells Fargo Agreements”).

     12. Services Agreement between Bob Bondurant School of High Performance Driving, Inc.
         and Meltwater News US Inc., pursuant to the terms and conditions set forth in that certain
         Order Confirmation, dated on or around November 28, 2017.




 {00156722}                                     31

Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36               Desc
                               Main Document    Page 36 of 43
 Schedule 5.08 – Physical Assets




 {00156722}                                32

Case 2:18-bk-12041-BKM        Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                              Main Document    Page 37 of 43
 Schedule 9.02(g) – Individual NDA/NCA/NSA

 Michael McGovern
 Daniel Bullock
 Garrison Blue
 Katharine Jean Poltash
 William Hawkins
 Robert Knipe
 William Parker
 Austin Robinson
 Tyler Tibbits
 Sarah Michael
 Ramon Soberanes
 Daiquain Ortiz
 Tyler Gervin
 Steve Pfeiffer
 James Anderson
 Jordan Fear
 Christine Flores
 Stevie Pearrie
 Randy Phillips




 {00156722}                              33

Case 2:18-bk-12041-BKM     Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                           Main Document    Page 38 of 43
 Schedule 11.03 – Required Notices and Approvals.




 {00156722}                                  34

Case 2:18-bk-12041-BKM       Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                             Main Document    Page 39 of 43
 {00156722}                           35

Case 2:18-bk-12041-BKM   Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                         Main Document    Page 40 of 43
 Schedule 11.12 – Permits




 {00156722}                              36

Case 2:18-bk-12041-BKM      Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                            Main Document    Page 41 of 43
 Schedule 11.15 – Environmental Disclosures




 {00156722}                                   37

Case 2:18-bk-12041-BKM       Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36   Desc
                             Main Document    Page 42 of 43
 Schedule 14.01(l) – Definitive Agreements to be Signed Prior to Closing

     1. Amended FCA Agreements, pursuant to terms and conditions to be negotiated between
        the Buyer and FCA USA LLC.

     2. Amended Sun Valley Lease, pursuant to terms and conditions to be negotiated between
        the Buyer and Sun Valley Marina Development Corporation.

     3. Non-Disclosure, Non-Compete, and Non-Solicit Agreements between the Buyer and each
        of the individuals identified on Disclosure Schedule 9.02(g) in a form acceptable to
        Buyer.

     4. Assignments of all Assigned Contracts in a form acceptable to Buyer;

     5. Assignments of all Purchased Intellectual Property in a form acceptable to Buyer;




 {00156722}                                     38

Case 2:18-bk-12041-BKM         Doc 190 Filed 03/13/19 Entered 03/13/19 11:56:36             Desc
                               Main Document    Page 43 of 43
